Appeal by the de*788fendant from a judgment of the Supreme Court, Queens County (Leach, J.), rendered July 2, 1997, convicting him of criminal possession of stolen property in the fourth degree and unauthorized use of a vehicle in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Altman, J. P., Friedmann, McGinity and Schmidt, JJ., concur.